Fourth Court of Appeals
                                     San Antonio, Texas
                                 MEMORANDUM OPINION
                                        No. 04-22-00101-CV

                             IN THE INTEREST OF J.D.T.R., a Child

                      From the 57th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2007EM504296
                            Honorable Eric J. Rodriguez, Judge Presiding

PER CURIAM

Sitting:          Luz Elena D. Chapa, Justice
                  Irene Rios, Justice
                  Beth Watkins, Justice

Delivered and Filed: April 27, 2022

DISMISSED FOR WANT OF PROSECUTION

           On February 17, 2022, Appellant, William L. Hallworth filed a notice of appeal from the

trial court’s order signed January 18, 2022. The clerk’s record was due March 21, 2022, but it was

not filed. On March 22, 2022, the trial court clerk filed a notification of late record stating the

clerk’s record was not filed because appellant has not paid or made arrangements to pay the clerk’s

fee to prepare the record and appellant is not entitled to the record without paying the fee. On

March 30, 2022, we ordered Appellant to provide written proof to this court by April 11, 2022 that

either (1) the clerk’s fee has been paid or arrangements satisfactory to the clerk have been made to

pay the clerk’s fee; or (2) he is entitled to the clerk’s record without prepayment of the clerk’s fee.

See TEX. R. APP. P. 20.1, 35.3(a). We cautioned that if he failed to file such proof within the time
                                                                                04-22-00101-CV


provided, this appeal would be dismissed for want of prosecution. See TEX. R. APP. P. 37.3(b);

42.3(c). Appellant has not filed a response.

       Accordingly, this appeal is dismissed for want of prosecution.

                                                PER CURIAM




                                               -2-